Citation Nr: 1038691	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of service connection for a left knee disorder and, if so, 
whether service connection is warranted.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The record shows that the September 2006 Statement of the Case 
reopened the Veteran's claim for entitlement to service 
connection for a left knee disorder and denied the claim on its 
merits.  Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims).  Thus, the issue on appeal has been 
characterized as shown above.  

The Veteran was afforded a hearing before the Decision Review 
Officer (DRO) at the RO on January 25, 2007.  The transcript has 
been associated with the claims file.

The issue of entitlement to service connection for a left knee 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 1980, September 1985, and October 2002 rating 
decisions are final.  

2.  The evidence received since the October 2002 rating decision, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The July 1980, September 1985, and October 2002 rating 
decisions are final.           38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the October 2002 rating 
decision is new and material and the claim for service connection 
for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to VA's 
duties to notify and assist a claimant.  The Board finds that any 
defect with respect to content or the timing of the receipt of 
the notice requirements is harmless error in the case.               
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable 
outcome noted below, no conceivable prejudice to the Veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Therefore, the Board may proceed with 
a decision.  

I.	New and Material Evidence

The record reveals that a claim for service connection for a 
bilateral knee disorder was first denied by a July 1980 rating 
decision.  The Veteran was notified of the decision and his 
appellate and procedural rights, but the Veteran did not submit a 
notice of disagreement and, therefore, the decision became final.  
38 C.F.R.                  § 20.1103.  Thereafter, the September 
1985 and October 2002 rating decisions denied service connection 
for a knee disorder.  The Veteran was notified of the decisions 
and his appellate and procedural rights, but the Veteran did not 
disagree with the decisions and the decisions became final.  38 
C.F.R. § 20.1103.  

The Veteran submitted a claim to reopen his previously denied 
claim for a left knee disorder in November 2004.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, 'credibility' of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

At the time of the October 2002 rating decision, the record 
contained the Veteran's service treatment records, VA treatment 
records and the Veteran's statements.  The RO denied the 
Veteran's claim as there was no evidence of a current disability 
of the left knee.   

The evidence associated with the claims file subsequent to the 
October 2002 rating decision includes VA treatment records, 
Social Security Administration (SSA) records, the April 2007 VA 
examination report, and the Veteran's assertions and testimony.  
As the previous denial of service connection was premised on a 
finding that the Veteran did not have a current disability, for 
evidence to be new and material, the evidence would have to tend 
to show that the Veteran has a current left knee disability.  The 
Board has thoroughly reviewed the evidence associated with the 
claims file subsequent to the October 2002 rating decision and 
finds that the evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for a left knee disorder.  The majority of 
this evidence is certainly new, in that it was not previously of 
record.  The Board also finds that the April 2007 VA examination 
report is material.  Specifically, the examination report shows 
that the Veteran has been diagnosed with degenerative joint 
disease and cartilage injury of the left knee.  Therefore, as the 
medical evidence shows that the Veteran has a current disability, 
the evidence is so significant that it must be considered in 
connection with the evidence previously of record.  38 C.F.R. § 
3.156(a) (2009).  Accordingly, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for a left knee 
disorder.  

However, the Board notes that the adjudication of the Veteran's 
appeal does not end with the finding that new and material 
evidence has been received.  In further adjudication of the 
claim, the presumption that the additional evidence is true 
without regard to the other evidence of record no longer applies.  
For the reasons stated in the portion of this decision below, the 
Board concludes that additional development is required in order 
to address the merits of the underlying service connection claim.


ORDER

Having received new and material evidence to reopen a claim of 
entitlement to service connection for a left knee disorder, the 
appeal is granted to this extent only.




REMAND

Reason for Remand:  To provide a new VA examination.  

The Veteran contends that he is entitled to service connection 
for a left knee disorder.  He states that he suffered a fall 
during service and injured his left knee which has continued to 
be painful since separation from active service.  The service 
treatment records show that the Veteran was seen in June 1976 
with respect to both knees; however, the x-rays were negative.  
There was no separation examination report included in the claims 
file; however, the post-service medical evidence shows that the 
Veteran was treated one month following separation from service 
in September 1976.  The Veteran was diagnosed with strain of the 
knees.  The record shows that the Veteran continued to 
consistently complain of left knee pain throughout the 1970s and 
1980s.  The first objective diagnosis related to the left knee is 
found in a September 1980 VA treatment record.  The record 
indicates that the findings were consistent with chondromalacia 
but that the diagnosis was still obscure.  Subsequently, in an 
August 1986 record, the Veteran was diagnosed with mild 
degenerative arthritis of the left knee.  

In connection with his claim for service connection, the Veteran 
was afforded a VA examination in April 2007.  The VA examiner 
reviewed the claims file and opined that it was less likely than 
not that the Veteran's present left knee condition was related to 
his activities in the military.  The rationale provided was that 
the service treatment records documented only one visit for knee 
problems and the bulk of his care occurred after discharge and 
his early evaluations did not reveal objective evidence of a knee 
injury until many years later.  

VA has a duty to obtain a medical examination when the record 
contains competent evidence of a current disability or symptoms 
of a current disability; evidence establishing that an event, 
injury, or disease occurred in service; an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability; 
and insufficient evidence to decide the case.  38 U.S.C.A. 
§5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA undertakes the effort to provide 
the Veteran with a medical examination, it must ensure that such 
exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).

As pointed out by the Veteran's representative, it does not 
appear that the April 2007 VA examination was an adequate one.  
The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).

With respect to the etiological relationship between the 
Veteran's left knee disorder and active service, the examiner 
does not appear to cite to the records reviewed or relied upon in 
making his ultimate determination.  The Board recognizes the 
examiner's opinion that there was no objective evidence of a knee 
injury until many years after service.  However, as noted above, 
the medical evidence shows that the Veteran consistently 
complained of left knee pain following his separation from active 
service, was diagnosed with knee strain only one month following 
separation from active service, and the record reveals that the 
Veteran was diagnosed with mild degenerative arthritis 10 years 
after the Veteran's separation from service.  Thus, although the 
examiner noted review of the Veteran's history, he did not 
explain how the Veteran's history helped him arrive at his 
determination.  A rationale must be elucidated by a discussion of 
the medical principles that apply to the medical facts relating 
to the Veteran's disability.  Therefore, the Board finds that a 
new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for a left knee disorder.  The examination 
should be conducted by a person other than 
the April 2007 VA examiner.  A copy of the 
claims file and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  The examination report must 
include responses to each of the following 
items:

Based on a review of the claims file and the 
examination findings, including the service 
treatment records, private treatment records, 
VA treatment records, and the prior VA 
examination report, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a left knee disorder.

The examiner should then comment as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any current left knee 
disorder is causally or etiologically related 
to the Veteran's period of active service as 
opposed to its being due to some other factor 
or factors.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development has been completed, 
the case should be reviewed by the RO on the 
basis of additional evidence.  If the benefit 
sought is not granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


